DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.
Claims 5 and 14 have been amended.
This action is Final.

Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. Applicant appears to argue on page 13-14 that the arrangements in Keceli are different that the pending independent claims because Keceli shows configuring all processors to run at a common sustainable operating frequency before any test is made, while the pending independent claims recite voltage and frequency modifications are made after performing test for stability. Applicant also appears to argue on page 15 that Han is like Keceli and is also silent on performing a stability test, and based on the results of the test, deploying voltage and frequency modifications. Examiner respectfully disagrees.
Examiner first notes that the pending claim limitations recite “based upon the results of the test, deploying the voltage and frequency modifications to a second processor of a second server in the data center”, which in other words state that changes to voltage and frequency are deployed to other processors. This means that in the independent claims, the other processors are already configured to run at a voltage and frequency, but the voltage and frequency may be modified based on results of a stability test.
Keceli similarly shows that all processors are already configured to run at an initial operating voltage and frequency before a test is made, and that frequency at other processors may be modified based on a test (see rejection for more details). Thus Keceli is similar to the pending independent claims because Keceli teaches deployment of modifications to other processors after performing a test. Regarding Applicant’s argument that Keceli shows configuring all processors to run at a common sustainable operating frequency before any test is made, Examiner notes that the pending independent claims do not exclude running/operation of processors prior to the test. The pending independent claims do not describe the operational status of processors prior to test, and thus Keceli would teach these limitations under the broadest reasonable interpretation of the pending claims. In other words, while Keceli teaches configuring all processors to run at a common sustainable operating frequency before any test is made, Keceli also teaches deploying modifications after a stability test, and would therefore address the claim limitations.
Regarding Applicant’s argument that Han is also silent on performing a stability test and deploying modifications based on the test, Examiner notes that Han is merely relied on to show that modifications to voltage may be made at the same time as frequency. It is Keceli that shows deploying modifications after a stability test. Thus Applicant’s arguments towards Han are moot.
Thus for the reasons described above, the rejections are maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-7, 10, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keceli et al. (hereinafter as Keceli) PGPUB 2019/0324517, and further in view of Han PGPUB 2019/0369656.
As per claim 1, Keceli teaches a method for managing overclocking in a data center [0033], comprising: 
determining a frequency limit of a first processor of a first server in the data center [FIG. 9 step 903: (determine initial frequency), 0081-0082: (a common sustainable operating frequency may be determined among multiple racks or blade that are not on the same cooling path)]; 
modifying a frequency of the first processor by lowering the frequency limit [FIG. 9 step 912 and 0084-0085: (common operating frequency is decreased and is then re-tested); and 0102: (delta amount can be used for reducing operating limits)]; 
testing the first server for stability [FIG. 9 step 909 and 0085: (after decreasing frequency, step loops back to steps 906 and 909 for testing of violations to power delivery limits) and 0120-0123: (testing is done until power delivery limits are satisfied)]; and 
based upon the results of the test, deploying the frequency modifications to a second processor of a second server in the data center [0081, 0085-0086, 0120, 0122-0123, and 0128: (common operating frequency is determined for all processors including ones on different blades or racks, and the decreased limit changes is provided to all processors including those on different blades or racks to achieve a common frequency)].

Keceli teaches determining common frequency settings that would work for all processors on different blades or racks without violating power delivery limits, and accomplishes this by decreasing the common frequency and retesting until power delivery limits are no longer exceeded [FIG. 9]. The new settings are then provided to all the other blades and racks.
Keceli does not explicitly teach modifying a voltage of the first processor by lowering the voltage to a stability point; and deploying the voltage and frequency modifications. Although Keceli suggests that the voltage is tied to the frequency [0025: (higher frequency requires higher voltage; thus lower frequency requires lower voltage)], and it may be obvious to one of ordinary skill in the art that reducing frequency would require a corresponding reduction in voltage, Keceli nonetheless do not describe reducing the voltage and deploying the reduced voltage modifications.
Han teaches managing overclocking settings in a computer and reducing frequency if temperature and power limits have been exceeded. Han is therefore similar to Keceli. Han further teaches modifying a voltage of the first processor by lowering the voltage to a stability point [FIG. 1 S161 and 0017: (if beyond the limits, the working frequency and the working voltage is reduced; lowered voltage and frequency is a more stable point)]. Han shows that voltage and frequency are changed at the same time when testing if thermal and power limits are reached.
The combination of Keceli with Han leads to Keceli also reducing voltage as the frequency is reduced, and Keceli deploying both the voltage and frequency changes to processors in other blades and racks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Han’s teachings of reducing both the voltage and the frequency at the same time in Keceli, leading to deploying of voltage and frequency changes to other processors. One of ordinary skill in the art would have been motivated to also reduce the voltage when reducing the voltage in Keceli because voltage is related to frequency in computing systems with overclocking and dynamic voltage and frequency scaling, and changing one parameter affects the other parameter.

As per claim 6, Keceli and Han teach the method of claim 1, wherein the voltage and frequency modifications are deployed to all servers in the data center [Keceli 0081 and 0128-0129: (common setting is determined for all processors including those on different racks or blades)].
As per claim 7, Keceli and Han teach the method of claim 1, wherein the voltage and frequency modifications are deployed to plurality of servers in the data center [Keceli 0081 and 0128-0129: (common setting is determined for all processors including those on different racks or blades; thus there is a plurality of servers)].

Claim 10 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 15 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.
Claim 16 is similar in scope to claim 7 as addressed above and is thus rejected under the same rationale.

Claim 19 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
As per claim 20, Keceli and Han teach the method of claim 1, wherein the frequency limit is determined based on the maximum stable temperature at which the first processor can operate [Keceli 0025, 0032, and 0084: (power delivery limits exceeded if at least one processor exceeds its threshold temperature)].


Claims 2-5 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keceli et al. (hereinafter as Keceli) PGPUB 2019/0324517 in view of Han PGPUB 2019/0369656, and further in view of Moore et al. (hereinafter as Moore) PGPUB 2011/0080202.
As per claim 2, Keceli and Han teach the method of claim 1.
Keceli and Han do not teach wherein the voltage of the first processor is lowered to a guardband level. Keceli and Han describes decreasing both frequency and voltage, but does not describe the level at which the voltage is decreased to.
Moore teaches that a decrease in voltage level yields a decrease in maximum operating frequency in processing circuitry with dynamic voltage scaling [0005-0006]. Moore is thus similar to Keceli and Han because they teach decreasing frequency along with voltage to find a stable point of operation. Moore further teaches wherein the voltage of the first processor is lowered to a guardband level [0050: (there is a finite number of voltage and frequency pairs) and FIG. 3 and 0052: (voltage-frequency curve 54 shows the minimum voltage level required for a given operating frequency, and any voltage level below the curve is inoperable; the finite number of frequency and voltage pairs are along the curve 54; thus voltage values along the curve 54 is the guardband level for a given frequency)].
The combination of Keceli and Han with Moore leads to changing frequency and voltage along Moore’s curve, thereby navigating between a finite number of voltage and frequency pairs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Moore’s teachings of a guardband/minimum voltage for a given frequency to ensure proper operation when reducing voltage and frequency values for stability testing in Keceli and Han. One of ordinary skill in the art would have been motivated to implement Moore’s teachings of operating at the guardband/minimum voltage for a given frequency because it ensures proper operation of the computing device while avoiding a waste of resources and conserving power [Moore 0006].

As per claim 3, Keceli, Han, and Moore teach the method of claim 2, wherein the voltage of the first processor is lowered to level that prevents an overcurrent in the first processor [Han step s161 with Keceli FIG. 9 steps 909 and 912: (voltage and frequency settings are modified until they no longer exceed power delivery limits; overcurrent is a condition that exceeds power delivery limits, and thus frequency and voltage are adjusted until there is no overcurrent; overcurrent is thus prevented)].
As per claim 4, Keceli, Han, and Moore teach the method of claim 2, wherein the voltage of the first processor is lowered to a level that prevents an overfrequency in the first processor [Han step s161 with Keceli FIG. 9 steps 909 and 912: (voltage and frequency settings are modified until they no longer exceed power delivery limits; overfrequency is a condition that exceeds the power delivery limits and generates excessive heat; thus frequency and voltage are adjusted until there is no overfrequency, and overfrequency is thus prevented)].
As per claim 5, Keceli, Han, and Moore teach the method of claim 2, further comprising lowering the voltage of the first processor below the guardband level after determining the point of stability [Moore FIG. 8 and 0064-0068: (DVS line 108 is the original line shown in FIG. 3 representing the original guardband/voltage margin curve, and the voltage margins may be reduced in lines 112 or 114 from the DVS line 108 (after determining the point of stability) so that voltage may go below the original voltage margin/guardband].

Claim 11 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 12 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 13 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 14 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.


Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keceli et al. (hereinafter as Keceli) PGPUB 2019/0324517 in view of Han PGPUB 2019/0369656, and further in view of Toosizadeh et al. (hereinafter as Toosizadeh) PGPUB 2017/0068309.
As per claim 8, Keceli and Han teach the method of claim 1.
Keceli and Han do not teach wherein a first core of the first processor is disabled. Keceli and Han do not mention disabling a core.
Toosizadeh teaches reducing an operating voltage margin from the worst-case scenario to save power. Toosizadeh is therefore similar to Keceli and Han. Toosizadeh further teaches wherein a first core of the first processor is disabled [0022 and 0051: (depending on demands and workloads, cores may be shut off)]. Toosizadeh adjusts its voltage margin as cores are disabled.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Toosizadeh’s teachings of disabling cores in a processor of Keceli and Han. One of ordinary skill in the art would have been motivated to disable a core in Keceli and Han to further save power due to low demand or workload.
Claim 17 is similar in scope to claim 8 as addressed above and is thus rejected under the same rationale.


Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANNY CHAN/Primary Examiner, Art Unit 2186